EXHIBIT (10)A

 

AMENDMENT NO. 2 TO

ECOLAB INC. 2001 NON-EMPLOYEE DIRECTOR

STOCK OPTION AND DEFERRED COMPENSATION PLAN

(as Amended and Restated Effective as of May 1, 2004)

 

WHEREAS, Ecolab Inc. (the “Company”) adopted an amended and restated 2001
Non-Employee Director Stock Option and Deferred Compensation Plan (the “Plan”)
effective as of May 1, 2004;

 

WHEREAS, the Plan was amended by Amendment No. 1 effective January 1, 2005 to
address changes required by Section 409A of the Code; and

 

WHEREAS, the Company wishes to adopt additional changes to the Plan relating to
exercisability and duration of Periodic Options effective for Periodic Options
granted on or after May 2, 2008;

 

NOW THEREFORE, pursuant to the amending power reserved to the Company’s Board of
Directors by Section 14.1 of the Plan, the Board of Directors adopted this
Amendment No. 2 to the Plan on, and effective as to all Periodic Options granted
on and after, the 2nd day of May, 2008.

 

Section 1

 

Section 9.3 is amended and restated to read as follows:

 

“Exercisability of Options.  Each Periodic Option granted under the Plan will
become exercisable, on a cumulative basis, as to 25% of the Shares (excluding
any fractional portion less than one share), on the last day of each of the
first, second and third three-month periods following its Date of Grant and as
to the remaining Shares on the last day of the fourth three-month period
following the Date of Grant; provided, however, that if a Change in Control of
the Company occurs then such Periodic Option will become immediately exercisable
in full.”

 

Section 2

 

Section 9.4 is amended and restated to read as follows:

 

“Duration of Options.  Each Periodic Option granted under the Plan will
terminate ten years after its Date of Grant; provided, however, that if the
Participant ceases to serve as a director of the Company for any reason, then
the Periodic Option will remain exercisable to the extent exercisable as of such
cessation of service until the earlier of the expiration of five years after the
date the Participant ceased to serve as a director of the Company or the
remaining term of the Periodic Option.”

 

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Ecolab Inc. has executed this Amendment No. 2 this 2nd day
of May, 2008.

 

 

ECOLAB INC.

 

 

 

 

 

By:

/s/ Michael L. Meyer

 

 

 

Name:

Michael L. Meyer

 

Title:

Senior Vice President – Human Resources

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sarah Z. Erickson

 

 

 

 

 

 

 

 

Name:

Sarah Z. Erickson

 

 

 

Title:

Associate General Counsel - Corporate
and Assistant Secretary

 

 

 

2

--------------------------------------------------------------------------------